Citation Nr: 1613909	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-09 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD) with panic disorder and depression, currently rated as 30 percent disabling prior to May 8, 2009; 50 percent disabling from May 8, 2009, through November 10, 2014; and 70 percent disabling from November 17, 2014, forward.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had honorable active duty service in the U.S. Navy from September 1974 to September 1975, and in the U.S. Army National Guard from January 2004 to October 2005, as well as 28 years of prior service in the Army National Guard.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from June 2006, September 2009, and January 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claims file is now entirely contained in VA's electronic processing systems.  

The Board previously addressed the Veteran's claim for a higher rating for his service-connected mental health disability.  In October 2013, the Board denied a rating in excess of 50 percent, considering the period from May 8, 2009, forward, as adjudicated in a September 2009 rating decision.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2014 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the October 2013 decision for compliance with the terms of the Joint Motion.  In September 2014, the Board remanded this issue to the agency of original jurisdiction (AOJ) for additional development to respond to the deficiencies discussed in the Joint Motion.

As discussed below, the Board finds that the Veteran's appeal of the rating assigned for his mental health disability extends back to his original service connection claim.  The issue on appeal has been recharacterized accordingly on the first page.

Specifically, in a June 2006 rating decision, the AOJ granted service connection and an initial 30 percent rating, effective as of October 7, 2005, for depression as secondary to the Veteran's service-connected cardiac disability.  The AOJ did not discuss whether service connection was warranted for PTSD in this rating decision.  

In a July 2007 rating decision, the AOJ initially denied service connection for PTSD; the Veteran appealed from this determination, and a statement of the case was issued in September 2008.  Thereafter, in May 2009, the Veteran submitted additional information regarding his stressors in service.  In a September 2009 rating decision, the AOJ awarded a higher rating of 50 percent, effective as of May 8, 2009, for the Veteran's service-connected mental health disability, which the AOJ recharacterized as PTSD with panic disorder and depression.  

In a January 2015 rating decision, the AOJ granted a rating of 70 percent, effective as of November 17, 2014; and continued the 50 percent rating, effective since May 8, 2009.  As this was not a full grant of the benefit sought, the appeal continues.  

The AOJ explained in September 2009 that the Veteran's PTSD and panic disorder would be rated together with his already service-connected depression, as these mental health disabilities are rated under the same regulatory criteria.  The AOJ stated that the previous denial of service connection for PTSD in July 2007 had become final after a September 2008 statement of the case, and interpreted the Veteran's May 8, 2009, submission as an application to reopen that claim.

Nevertheless, in his initial service connection claim in 2005, the Veteran identified his claimed condition as depression or a nervous condition.  He also described his experiences during service in Iraq, as well as limitations associated with his cardiac disability, during VA treatment and during the May 2006 VA examination, as well as subsequent examinations.  The May 2006 VA examiner, VA treatment records from February 2006 forward, including within the one year after the June 2006 rating decision, and subsequent VA examiners diagnosed the Veteran with PTSD related to his experiences in Iraq in addition to depression related to his medical conditions.  

The Board will refer to the Veteran's service-connected mental health disability as "PTSD" herein for the sake of brevity.  Under these circumstances, the Board finds that the entire period since the October 2005 service connection claim for a mental health disability should be addressed in determining his appropriate rating on appeal.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Essentially, the Veteran's "claim" for PTSD in February 2007 was an attempt to gain a higher rating for his mental health disability by adding the PTSD that had been diagnosed, but not previously addressed by the AOJ, to his service-connected conditions.  This submission was received within the appeal period of one year after the rating decision that granted service connection and an initial rating for depression.  See 38 C.F.R. § 20.302 (2015).  Moreover, there are multiple VA treatment records concerning the nature and severity Veteran's PTSD within the one year after the 2006 rating decision.  See 38 C.F.R. § 3.156(a), (b) (2015).  Thus, the June 2006 rating decision did not become final, and the propriety of the initial rating for PTSD is encompassed by this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed below, additional development is necessary for a fair adjudication.  The Board first observes that the Veteran's representative withdrew a separate claim for entitlement to a total disability rating based on individual unemployability (TDIU) in January 2013, stating that this issue was moot in light of the award of a 100 percent overall schedular rating for the Veteran's service-connected conditions.  This combined rating was effective as of March 4, 2010, when the Veteran's rating for his cardiac disability was increased to 60 percent disabling, although the period on appeal goes back to 2005, as explained in the introduction above.  Nevertheless, the question of entitlement to a TDIU is not necessarily moot, as explained below.  Moreover, it need not be considered a separate claim but, instead, should be considered as part and parcel of the appeal for a higher rating for the underlying mental health disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Specifically, VA has a duty to maximize a claimant's benefits, which includes determining whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114, without the need for a separate claim.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  Further, SMC is available when a veteran "has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60% or more, or, (2) by reason of service-connected disability, or disabilities, is permanently housebound."  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i)(2).  A grant of a TDIU based on a single disability constitutes a "service-connected disability rated as total" for the purposes of section 1114(s).  Bradley, 22 Vet. App. at 293.  Thus, VA must consider a TDIU claim despite the existence of a schedular total rating, and must award SMC under 38 U.S.C.A. § 1114(s) if VA finds that the separate disability supports a TDIU rating independent of the Veteran's other service-connected disabilities.  Id. at 294.  

As applied to this case, if the Veteran is found to be entitled to a TDIU based solely on his PTSD for any portion of the period on appeal, he would be entitled to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) to the extent that he had a TDIU and the additional disabilities separately ratable at 60 percent or more.  Although the Veteran has reported that he was unemployable since his discharge from service due primarily to physical conditions, many of which are service-connected, he also indicated that his PTSD symptoms played a part.  Moreover, the Veteran's level of impairment as of the date of his last employment is not determinative as to TDIU eligibility.  Thus, the claim for TDIU is not moot, it should be addressed, along with the question of entitlement to SMC under section (s), as part and parcel of the Veteran's appeal of the initial rating assigned for PTSD.

Turning to the necessary development, the last VA treatment records in the claims file are dated in April 2012, but the Veteran reported ongoing VA mental health treatment during the November 2014 VA examination.  These records are relevant to the degree of disability and must be obtained.  38 C.F.R. § 3.159(c) (2015).

Further, the Veteran was awarded disability benefits from the Social Security Administration (SSA) in 2006.  Although the Veteran reported at times that his SSA benefits were based on physical disabilities, he reported during the August 2009 VA examination that they were based on his PTSD in addition to physical disabilities.  Thus, the SSA disability records may be pertinent to the severity of his PTSD, to include effects on employability, and VA must assist in obtaining them.  Id.

In the 2014 Board Remand, in response to the Joint Motion, the Board directed the AOJ to afford the Veteran a new VA examination for his PTSD.  The Veteran underwent a new VA mental health examination in November 2014; this report appears adequate as to the severity of the Veteran's disability at that time.

The Board also previously directed the VA examiner to review the 2009 and 2012 VA examination reports and other evidence and provide opinions as to whether the Veteran's service-connected mental health disability had produced impairment in most areas, or had been totally disabling, at any point from May 2009 forward, and whether there was a factually ascertainable point to show a significant worsening of the condition within the one year prior to that date.  As explained above, the period on appeal goes back to the initial effective date of service connection for this condition of October 7, 2005.  The 2014 examiner did not provide such an opinion.  

With regard to the prior examinations, the Board notes that the notation in the August 2009 VA examination that the Veteran had "irrelevant, illogical, or obscure speech patterns" on a "constant" basis, as noted in the Joint Motion as a symptom contemplated by a 70 percent rating for PTSD, appears to be inconsistent with the other evidence of record.  The currently available medical evidence, including shortly before and after the August 2009 examination, reflects that the Veteran was repeatedly noted to have normal, logical, and/or coherent speech patterns and no abnormal thought processes.  See, e.g., VA treatment records in April 2007, February 2009, May 2009, September 2009, December 2009, January 2010, February 2010, and March 2010.  Moreover, the 2009 examiner did not provide examples of any irregular speech patterns, and he had checked earlier in the examination report that the Veteran had no impairment of communication.  

In light of the discrepancy between the August 2009 VA examination report regarding speech patterns and the other evidence of record, along with outstanding records to be obtained upon remand, an updated VA examination is warranted.  See 38 C.F.R. § 3.159(c).  The AOJ and the Board, as fact finders, are responsible for making the ultimate determination of whether the Veteran has deficiencies in most areas or total occupational and social impairment due to his PTSD, based on all pertinent lay and medical evidence; and a VA examiner's assessment in this regard is not such an ultimate determination.  Nevertheless, the examiner's opinions as to the likely prior severity and the effects on employability may be helpful in the adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain copies of the Veteran's VA mental health treatment records dated since April 2012.

2.  The AOJ must obtain copies of any determinations and medical records for the Veteran's SSA disability benefits. 

3.  For the above, all records received must be associated with the claims file.  If any identified records cannot be obtained, the AOJ must notify the Veteran of the missing records, the efforts taken, and any further efforts that will be made by VA to obtain such evidence; and allow the Veteran an appropriate time to provide the records.

4.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his mental health disability.  The examiner must review the entire claims file and respond to the following after examining the Veteran:

(a)  Measure and record the current severity of the Veteran's symptoms of his mental health disability.  This must include a description of the functional impairment resulting from his mental health disability.

(b)  Provide an opinion as to whether his mental health disability has resulted in essentially the same level of impairment, or has resulted in a higher or lower level of impairment, at any point since his October 2005 claim.  

(c)  In particular, upon consideration of any SSA and VA records received upon remand, state whether the impressions in the 2006, 2009, 2012, and 2014 VA examiners' reports as to the severity of the Veteran's mental health impairment, and the resulting effects on his employability, appear accurate.  Of note, the examiner should state whether there are indications of irrelevant, illogical, or obscure speech patterns, other than in the August 2009 examination report.

(d)  The examination report must include a complete rationale for all opinions expressed, based on consideration of pertinent lay and medical evidence.  

5.  The AOJ must readjudicate the issue of entitlement to a higher initial rating for PTSD effective since October 2005, including consideration of a TDIU based on this disability, and SMC under 38 U.S.C.A. § 1114(s), if appropriate.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for 



(CONTINUED ON NEXT PAGE)

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

